Citation Nr: 9935522	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for sickle cell anemia.  

2. Entitlement to a rating in excess of 30 percent for asthma 
with rhinitis and sinusitis.  

3. Entitlement to a compensable rating for atopic dermatitis.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for over 17 years before 
final separation from service in October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The claim for service connection for sickle cell anemia 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The veteran's asthma with rhinitis and sinusitis are well 
controlled by medication and an inhaler; he has mild wheezing 
on a daily basis; recent X-ray showed no acute sinusitis; 
chest X-ray showed persistent haziness at the right base and 
a few linear strands at the left base, likely atelectasis.  
Pulmonary function testing (PFT) revealed FEV-1 FVC of 67 % 
of predicted  

3.  The veteran's atopic/stasis dermatitis is manifested by a 
4 X 4 cm. hyperpigmented flat macula on the left leg calf 
region and pruritic eruptions on the forearms and thighs.  

4.  The respiratory and skin disorders mentioned above are 
the veteran's only service-connected disorders.  Asthma with 
rhinitis and sinusitis is evaluated as 30 percent disabling; 
atopic dermatitis is evaluated as 10 percent disabling.  They 
have a combined disability evaluation of 40 percent. 

5.  The veteran's service connected disabilities are not of 
sufficient severity to preclude the veteran from engaging in 
all types of substantially gainful employment, consistent 
with his education and employment background.  

6.  There is no evidence of exceptional or unusual 
circumstances that would render impractical the schedule for 
rating disabilities or that would demonstrate that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities alone.  


CONCLUSIONS OF LAW

1.  The claim for service connection for sickle cell anemia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 30 percent for 
asthma with rhinitis, and sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.97, 
Diagnostic Code (DC) 6602 (1996) and (1998).  

3.  The schedular criteria for a rating of 10 percent, but no 
more, for atopic dermatitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 
4.118, DC 7806 (1998).  

4.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Sickle Cell Anemia

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Sickle cell trait alone, without a history of directly 
attributable pathological findings, is not a ratable 
disability.  Cases of symptomatic sickle cell trait will be 
forwarded to the Director, Compensation and Pension Service, 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1); 38 C.F.R. § 4.117, DC 7714 (1998).  

Factual Background

A review of the service medical records (SMRs) reveals that 
in December 1957 it was noted that the veteran's son had been 
hospitalized the night before with a sickle cell crisis.  On 
examination of the veteran there was no sickling.  A July 
1961 laboratory report indicated sickle cell prep positive.  
In May 1968, it was noted that there was a family history of 
sickle cell hemoglobin in the appellant's family.  It was 
noted that he had previously been shown to have AS hemoglobin 
by hemoglobin electrophoresis.  Associated residuals were not 
reported.  

Postservice records include a March 1969 VA examination 
report.  At that time, the veteran reported that his 14 year 
old son had been troubled by sickle cell anemia since birth.  
It was noted that the veteran was on flying status up to the 
time of his retirement with no history of anemia, jaundice, 
or abnormal physical findings that might have been related to 
sickle cell trait.  A laboratory test showed that sickle cell 
prep was positive.  

Upon VA examination in May 1993, the veteran reported that he 
had sickle cell trait that was asymptomatic.  Additional 
records in the claims file dated from military service 
through 1999 are negative for treatment for sickle cell 
anemia.  

Analysis

Neither service medical records nor postservice treatment 
records have shown any directly attributable pathological 
findings or symptomatic sickle cell trait.  Without medical 
evidence of a disability, the claim for service connection 
for sickle cell anemia must be denied as not well grounded.  
Caluza, supra.  

Since the veteran has not satisfied the initial requisite for 
a well grounded claim, namely evidence of a current disorder 
that is related to service or a disease or injury of service 
origin, it is incumbent upon the Board to advise him that in 
order to present a well-grounded claim of service connection 
for a sickle cell anemia, he must submit competent medical 
evidence showing he currently has such a disorder that is 
linked or related to service.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Since a well-
grounded claim has not been submitted, the VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to his claim of service connection for 
sickle cell anemia.  38 U.S.C.A. § 5107(a).

Increased Ratings

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
Delucca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Asthma with Rhinitis and Sinusitis

The veteran's service-connected respiratory disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.97, DC 6602 (1998).  The RO has properly considered both 
the former version of this DC as well as the amended version 
that became effective October 7, 1996.  Since his appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under whichever set 
of regulations - old or new - provide him with a higher 
rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Based upon the treatment for bronchitis, rhinitis, and 
occasional allergic reactions during service, an April 1969 
rating decision granted service connection for bronchial 
asthma with rhinitis and assigned a 30 percent disability 
evaluation, effective from October 4, 1968.  The disability 
rating has been in effect since that time.  In a November 
1979 rating action, sinusitis was added as part of this 
service-connected disability.  

A 30 percent evaluation under the new criteria contemplates 
FEV-1 of 56 to 70 percent of predicted or; FEV-1FVC of 56 to 
70 percent, or; daily inhalation or oral bronchodilator 
therapy; or; inhalational anti-inflammatory medication.  A 60 
percent evaluation under the new criteria contemplates FEV-1 
of 40 to 55 percent of predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) course of systemic (oral or parenteral) 
corticosteroids.  DC 6602 (1998).  

In this case, the evidence of record shows that the veteran's 
latest March 1998 pulmonary function tests resulted in FEV-1 
of 66 percent of predicted and FEV/FVC of 67 percent.  These 
results are contemplated within the criteria for a 30 percent 
rating.  None of the requirements for a 60 percent rating 
have been met.  The veteran has an FEV-1 greater than 55 
percent of predicted and an FEV-1/FVC greater than 55 
percent.  The Board notes that a pulmonary function test in 
August 1992 showed a pre-drug FEV-1 of 67 percent of 
predicted and FEV/FVC of 101 percent.  These results would 
also not result in a rating in excess of 30 percent.  

Although postservice treatment records reflect that the 
veteran has been treated for exacerbations of asthma, 
rhinitis, sinusitis, and allergies on various occasions, the 
record does not show that he has had to visit a physician at 
least monthly for required care of exacerbations.  Nor does 
the record reflect a course of systemic corticosteroids.  
Therefore, it is concluded that none of the requirements for 
a 60 percent rating are demonstrated under the rating 
criteria for DC 6602 (1998).  More specifically, the Board 
concludes that what the post service records show is that the 
veteran's bronchial asthma is currently well controlled with 
medication and the use of an inhaler.  It is noted that 
private records from 1993 reflect treatment for respiratory 
complaints.  When examined in May 1993, he related that he 
had not been hospitalized for his respiratory problems since 
1986, however, he had episodic wheezing with pollen, 
exertion, and upper respiratory infections.  He had an acute 
exacerbation approximately once a month.  The condition was 
noted to be controlled with steroids.  Examination of the 
respiratory system found that the lungs were clear without 
rales, rhonchi, or wheezing.  Private and VA records in 1994 
include an outpatient treatment record dated on January 14, 
1984, at which time it was noted that his complaints were 
well controlled with medication.  

When examined at a VA facility in March 1998, the veteran 
reported that he required the use of Prednisone orally on an 
intermittent basis for exacerbations.  He also indicated that 
he sometimes used an inhaler.  He had mild wheezing on a 
daily basis.  He had not required emergency room visits or 
intubation.  He was not on home oxygen.  He denied any 
dyspnea on exertion as he generally did not exert himself 
heavily.  As to rhinitis, the examiner noted that the veteran 
had hay fever with a runny nose in the springtime which was 
alleviated by over the counter antihistamines.  He was status 
post treatment for sinusitis with no evidence of acute 
sinusitis by history.  He had no nasal discharge or facial 
pain at present.  VA physical examination of the lungs 
revealed a few wheezes that were audible at the apices.  
Otherwise, they were clear to auscultation and percussion.  
There was no sinus obstruction or tenderness.  X-ray revealed 
no evidence of acute sinusitis.  Chest X-ray showed 
persistent haziness at the right base.  There were a few 
linear strands at the left base, likely atelectasis.  

While it is clear that the veteran has had an ongoing problem 
with his respiratory symptoms over the years, it is not 
currently shown that his visits are on a monthly basis.  The 
most recent evidence reflects that his complaints appear to 
be fairly well controlled with his medication and use of an 
inhaler (the use of which is not shown to be on a daily 
basis).  This evidence simply does not meet the criteria for 
a rating in excess of 30 percent under the new criteria.  In 
short, his symptomatology is more consistent with the 
criteria set forth for a 30 percent rating under the new 
criteria.  

As noted, however, the veteran's disability must also be 
evaluated under the former criteria for evaluating 
respiratory disorder.  Karnas, supra.  A 30 percent 
evaluation, under the former criteria, contemplated asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
To obtain the next higher rating of 60 percent under the 
former criteria, it would have to be shown that the veteran 
experienced frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, with more than light manual 
labor precluded.  38 C.F.R. § 4.97, DC 6602 (1996).  

The Board finds that a 30 percent evaluation under the former 
criteria also most accurately describes the veteran's current 
level of disability due to his respiratory disability.  This 
rating contemplates rather frequent asthmatic attacks with 
moderate dyspnea on exertion between attacks.  To obtain the 
next higher rating of 60 percent, it would have to be shown 
that he experienced one or more asthma attacks each week, 
with marked dyspnea on exertion between attacks with only 
temporary relief by medication, and with more than light 
manual labor precluded.  Such severity of symptoms is simply 
not indicated by the clinical evidence as summarized above.  

As to the applicability of other DCs, the Board notes that 
under the old version of 38 C.F.R. § 4.7, DCs 6510 and 6514, 
regarding rhinitis and sinusitis, respectively, a 30 percent 
rating was warranted for chronic, atrophic rhinitis with 
moderate crusting and ozena, atrophic changes, and a 50 
percent rating was warranted with massive crusting and marked 
ozena, with anosmia.  DC 6510 (1996)  A 30 percent rating was 
warranted for chronic, sphenoid sinusitis that was severe, 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  Postoperative sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations must 
be indicated for an increased rating of 50 percent.  DC 6514 
(1996).  Under the new criteria, the general rating criteria 
for sinusitis (DCs 6510 through 6514) states that three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 30 percent evaluation.  For 
a 50 percent evaluation for sinusitis, it must be following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

It is clear from the above reported clinical findings that 
the veteran's respiratory disorder is best rated under DC 
6602 regarding asthma.  His condition simply does not reflect 
clinical findings under the DCs for sinusitis and rhinitis to 
warrant a rating in excess of the 30 percent rating under any 
other potentially applicable code.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  

Atopic Dermatitis

A review of the service medical records reflects that the 
veteran was treated for a rash on the face and neck in May 
1967 and September 1968.  Upon VA examination in March 1969 
he had dermatitis of the neck and trunk.  As a result of 
these clinical findings, service connection for atopic 
dermatitis was granted upon rating decision in April 1969.  A 
noncompensable rating was assigned and has been in effect 
ever since.  

Postservice clinical records include a May 1993 VA 
examination report.  At that time, the veteran complained of 
atopic dermatitis since 1952.  He reported chronic itching 
and flaking of the skin of both hands and feet.  He obtained 
relief from steroid ointment.  Examination showed a dry rash 
on both feet below the ankles and on the dorsal surface of 
both hands.  There was no erythema, ulcers, or exudation.  

In August 1994, the veteran was seen for follow-up of various 
problems at a VA facility.  It was noted that he complained 
that his legs itched all of the time despite skin cream.  He 
scratched these areas and made sores.  

When examined by VA in March 1998, the appellant complained 
of a patch of skin on his left leg which recurrently caused 
local itching and discomfort.  He had been treated with 
topical creams intermittently.  On examination of the skin, 
there was a 4 x 4 cm. hyperpigmented flat macule on the left 
leg calf region.  There were no secondary excoriations.  The 
final diagnoses included atopic dermatitis of the leg.  

In April 1998, he was seen for follow-up for stasis 
dermatitis.  Examination showed rough skin over the medial 
and lateral aspects of the left leg.  His medication was 
refilled, and in June 1998, it was reported that he was doing 
well.  It was noted, however, that the veteran reported that 
within the last two weeks he had experienced pruritic 
eruptions on his forearms and thighs within the last two 
weeks.  Hyperpigmented patches on the left leg were noted but 
without exudation.  

The veteran is currently assigned a noncompensable evaluation 
under 38 C.F.R. § 4.118, DC 7806, eczema.  The evaluation 
will depend upon the location and extent of the disease and 
the repugnant disfigurement or other disabling 
characteristics of the manifestations of the disease.  
38 C.F.R. § 4.118 (1998).  

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, DC 7806 
(1998).  

Recent evidence reflects that the veteran's skin problems 
have occurred on exposed and non-exposed areas of the body.  
In March 1998, the rash was limited to the left leg, but in 
June 1998, in addition to that extremity, he reported 
pruritic eruptions on his forearms and thighs.  

As a result of the above descriptions of the veteran's skin 
complaints and the involvement of numerous areas, as well as 
the resolution of the benefit of the doubt in favor of the 
veteran, the Board assigns a rating of 10 percent for his 
service-connected skin disorder.  In reaching the above 
determination, the Board has considered Parts 3 and 4 of 
38 C.F.R. but does not find any regulatory provision that 
would be applicable to the facts in this case which would 
afford a higher evaluation than 10 percent.  The medical 
evidence does not show that his skin problem causes constant 
exudation or itching.  Most recently, it appeared that his 
skin eruptions were responding to medical treatment as the 
examiner noted that he was doing well.  The medical findings 
show that skin problems are evident and recurrent in several 
limited areas.  The veteran does not contend and the 
probative evidence does not show that the dermatitis causes 
extensive lesions or marked disfigurement.  For these 
reasons, the Board finds that an evaluation in excess of 10 
percent is not demonstrated.  

Total rating based on individual unemployability
due to service connected disabilities

Pertinent regulations provide that a total disability rating 
may be assigned, where the schedular rating is less than 
total and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, in pertinent part, if there is 
only one such disability, the disability shall be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability rated 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341(a), 4.16(a) (1998).  

Based on the entire evidence pertinent to the veteran's 
claim, as discussed above, the Board finds that entitlement 
to a total rating based on individual unemployability due to 
service connected disabilities is not warranted.  As noted 
above, the assignment of a total rating requires that certain 
percentage requirements be met.  In this case, given a rating 
of 30 percent for a singular disability and a 10 percent 
evaluation for the other with a combined evaluation of 40 
percent, it is clear that the percentage requirements are not 
met.  The Board notes, however, that referral for 
extraschedular consideration is afforded to those veterans 
who fail to meet the percentage requirements and who are 
unemployable by reason of service-connected disabilities.  38 
C.F.R. § 3.321(b).  The veteran has, at least implicitly 
argued that the provisions of 38 C.F.R. § 4.16(b) as it 
relates to such a referral is for application.  The record 
fails to demonstrate, however, that the veteran's service-
connected disabilities precludes him from engaging in 
substantially gainful employment.  

It is important to note that the veteran has several very 
serious nonservice-connected disorders, including diabetes 
and coronary artery disease, and more recently, a stroke.  
Based upon a review of the evidence of record, it is clear 
that these disorders contribute to his occupational and 
social impairment and his inability to perform occupational 
tasks inability to work, and not his service-connected 
disabilities.  In fact, although the overall disability 
associated with his respiratory disorder might impact on his 
employment in some small degree, the evidence of record 
reflects that his most serious health problems are related to 
the stroke that he suffered in 1998.

Further, the veteran submitted a claim for a total rating in 
October 1992 and reported that he completed 4 years of high 
school and had worked as a maintenance foreman.  He indicated 
that he had last worked in October 1986.  Although the 
veteran has been underemployed for several years, it appears 
more likely that his occupational and social impairment 
and/or inability to perform occupational tasks is the result 
of his age, and most importantly, the serious impact of his 
non-service-connected disorders, and not because of his 
service-connected respiratory and skin disorders.  

Review of the entire record, therefore, reveals that although 
the veteran may be unemployable at this time, the record 
fails to establish that the veteran's service-connected 
disabilities alone precludes him from substantially gainful 
employment.  On the contrary, it appears that his service-
connected disabilities plays only a minor role in his 
employment picture as it solely impacts his ability to do 
heavy physical labor.  The Board stresses that, although 
limitation in other activities have been noted, the 
limitations are attributable in large part to his stroke that 
is not service-connected. 

As stated by the Court, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  In determining 
whether an appellant is entitled to a total disability rating 
based upon individual unemployability, neither an appellant's 
non-service-connected disabilities nor advancing age may be 
considered.  Van Hoose, 4 Vet. App. at 363.  

In summary, the record does not demonstrate that the 
veteran's service-connected disabilities would render him 
unable to engage in some form of substantially gainful 
employment.  The record fails to show that the veteran, in 
light of his individual circumstances, and without regard to 
age, is unable to secure and follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Referral of the veteran's claim to the appropriate first-line 
officials for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1), therefore, is not 
appropriate.  See Bagwell v. Brown,  9 Vet. App. 337 (1996).

Finally, it is noted that prior to reaching the decision to 
deny the veteran's claim for a total rating, the Board had 
found that the veteran was entitled to an increased 
evaluation to 10 percent for his service-connected atopic 
dermatitis.  It is clear that the RO has been unable to 
consider the veteran's claim for a total rating in 
conjunction with that grant and the commensurate increase in 
the veteran's combined rating from 30 percent to 40 percent.  
Notwithstanding, the Board finds that since the RO had 
previously considered all of the symptomatology associated 
with the veteran's skin disorder and its potential impact on 
the veteran's employability, and since the increased 
evaluation did not impact on the veteran's ability to meet 
the 38 C.F.R. § 4.16 schedular criteria for a total rating, 
no useful purpose would be served in remanding the matter of 
a total rating to the RO for initial consideration.  Thus, 
the Board finds that it was not prejudicial for the Board to 
proceed with the adjudication of the total rating claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for sickle cell anemia is denied.  

A rating in excess of 30 percent for asthma with rhinitis and 
sinusitis is denied.  

A rating of 10 percent for atopic dermatitis is granted.  

A TDIU due to service-connected disabilities is denied.  



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

